PER CURIAM.
Pursuant to article V, section 12, of the Florida Constitution, the Judicial Qualifications Commission has recommended that this Court order the involuntary retirement of Circuit Judge Evelyn M. Gobbie because of a permanent physical disability.
We have determined that the Commission’s proceedings complied with all requirements of the Florida Constitution and rules of the Commission. Judge Gobbie has advised the Court that she does not intend to contest the Commission’s recommendation. Therefore, she has waived the right to respond to this Court’s Order to Show Cause issued August 3, 1983, pursuant to Florida Rule of Appellate Procedure 9.520(b).
We approve the findings of fact and recommendation of the Commission and, accordingly, the Honorable Evelyn M. Gobbie is hereby retired from service as a circuit judge on the date of the filing of this opinion, by reason of a physical disability of a permanent character which interferes with and prevents the performance of her duties. By reason of this Order of Involuntary Retirement there now exists a vacancy in the Circuit Court for the Twelfth Judicial Circuit.
No Petition for Rehearing will be entertained by the Court.
ALDERMAN, C.J., and ADKINS, BOYD, OVERTON, MCDONALD, EHRLICH and SHAW, JJ., concur.